DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species of separating the plurality of barcoded nucleic acids from solid support
A) separating the plurality of barcoded nucleic acid molecules from the solid support to generate the plurality of separated barcoded nucleic acid molecules comprises: hybridizing a cleavage oligonucleotide to the single-stranded cleavage region to generate a double-stranded cleavage region; contacting the barcoded nucleic acid molecules with one or more cleaving agents capable of effectuating cleavage of a phosphodiester backbone of the double-stranded cleavage region of the barcoded nucleic acid molecules at the one or more cleavage sites to generate a plurality of cleaved barcoded nucleic acid molecules; and separating the plurality of cleaved barcoded nucleic acid molecules from the solid support to generate the plurality of separated barcoded nucleic acid molecules (claims 2 and 3),
B) separating the plurality of barcoded nucleic acid molecules from the solid support comprises: contacting the barcoded nucleic acid molecules with one or more cleaving agents capable of effectuating cleavage of a phosphodiester backbone of the single-stranded cleavage region of the barcoded nucleic acid molecules at the one or more cleavage sites to generate a plurality of cleaved barcoded nucleic acid molecules; and separating the plurality of cleaved barcoded nucleic acid molecules from the solid support to generate the plurality of separated barcoded nucleic acid molecules (claim 4),
C) separating the plurality of extended cellular component-binding reagent specific oligonucleotides from the solid support comprises: contacting the extended cellular component-binding reagent specific oligonucleotides with one or more cleaving agents capable of effectuating cleavage of a phosphodiester backbone of the double-stranded cleavage region of the extended cellular component-binding reagent specific oligonucleotides at the one or more cleavage sites to generate a plurality of cleaved extended cellular component-binding reagent specific oligonucleotides; and separating the plurality of cleaved extended cellular component-binding reagent specific oligonucleotides from the solid support to generate the plurality of separated extended cellular component-binding reagent specific oligonucleotides (claim 5),
D) separating the plurality of cleaved extended cellular component-binding reagent specific oligonucleotides from the solid support comprises denaturing the plurality of cleaved extended cellular component-binding reagent specific oligonucleotides (claim 6),
E) separating the plurality of extended cellular component-binding reagent specific oligonucleotides from the solid support and/or separating the plurality of barcoded nucleic acid molecules from the solid support comprises magnetic removal, centrifugation, filtration, chromatography, precipitation, or any combination thereof (claim 27).
Species of the one or more cleavage sites
F) the one or more cleavage sites comprise a non-canonical nucleotide (claim 7), 
G) the one or more cleavage sites comprise a cleaver recognition sequence (claim 7),
H) the one or more cleavage sites comprise a non-canonical nucleotide and a cleaver recognition sequence (claim 7),
I) the one or more cleavage sites comprise a first cleavage site and a second cleavage site, wherein the first cleavage site comprises a cleaver recognition sequence and wherein the second cleavage site comprises one or more non-canonical nucleotides (claim 8).
Species of non-canonical nucleotide (if specie F, H or I is elected)
J) Please select one non-canonical nucleotide from claim 8.
Species of one or more cleaving agents
K) comprise DNA glycosylase (claim 10),
L) comprise an AP cleaving agent comprising an AP cleaving enzyme (claims 10 and 11),
M) comprise an AP cleaving agent comprising an amine (claims 10 and 11),
N) comprise an AP cleaving agent comprising heat (claims 10 and 11),
O) comprise an AP cleaving agent comprising basic conditions (claims 10 and 11),
P) comprise an AP cleaving agent comprising acidic conditions (claims 10 and 11),
Q) comprise an AP cleaving agent comprising an AP cleaving enzyme and an amine (claims 10 and 11),
R) comprise an AP cleaving agent comprising an AP cleaving enzyme and heat (claims 10 and 11),
S) comprise an AP cleaving agent comprising an AP cleaving enzyme and basic conditions (claims 10 and 11),
T) comprise an AP cleaving agent comprising an AP cleaving enzyme and acidic conditions (claims 10 and 11),
U) comprise an AP cleaving agent comprising an AP cleaving enzyme, an amine and heat (claims 10 and 11),
V) comprise an AP cleaving agent comprising an AP cleaving enzyme, an amine and basic conditions (claims 10 and 11),
W) comprise an AP cleaving agent comprising an AP cleaving enzyme, an amine and acidic conditions (claims 10 and 11),
X) comprise an AP cleaving agent comprising an AP cleaving enzyme, an amine, heat and basic conditions (claims 10 and 11),
Y) comprise an AP cleaving agent comprising an AP cleaving enzyme, an amine, heat and acidic conditions (claims 10 and 11),
Z) comprise an AP cleaving agent comprising an AP cleaving enzyme, an amine, heat, basic conditions and acidic conditions (claims 10 and 11),
AA) comprise an AP cleaving agent comprising an amine and heat (claims 10 and 11),
AB) comprise an AP cleaving agent comprising an amine and basic conditions (claims 10 and 11),
AC) comprise an AP cleaving agent comprising an amine and acidic conditions (claims 10 and 11),
AD) comprise an AP cleaving agent comprising an amine, heat and basic conditions (claims 10 and 11),
AE) comprise an AP cleaving agent comprising an amine, heat and acidic conditions (claims 10 and 11),
AF) comprise an AP cleaving agent comprising an amine, heat, basic conditions and acidic conditions (claims 10 and 11),
AG) comprise an AP cleaving agent comprising heat and basic conditions (claims 10 and 11),
AH) comprise an AP cleaving agent comprising heat and acidic conditions (claims 10 and 11),
AI) comprise an AP cleaving agent comprising heat, basic conditions and acidic conditions (claims 10 and 11),
AJ) comprise an AP cleaving agent comprising basic conditions  and acidic conditions (claims 10 and 11),
AK) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme (claims 10 and 11),
AL) comprise DNA glycosylase and an AP cleaving agent comprising an amine (claims 10 and 11),
AM) comprise DNA glycosylase and an AP cleaving agent comprising heat (claims 10 and 11),
AN) comprise DNA glycosylase and an AP cleaving agent comprising basic conditions (claims 10 and 11),
AO) comprise DNA glycosylase and an AP cleaving agent comprising acidic conditions (claims 10 and 11),
AP) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme and an amine (claims 10 and 11),
AQ) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme and heat (claims 10 and 11),
AR) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme and basic conditions (claims 10 and 11),
AS) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme and acidic conditions (claims 10 and 11),
AT) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme, an amine and heat (claims 10 and 11),
AU) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme, an amine and basic conditions (claims 10 and 11),
AV) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme, an amine and acidic conditions (claims 10 and 11),
AW) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme, an amine, heat and basic conditions (claims 10 and 11),
AX) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme, an amine, heat and acidic conditions (claims 10 and 11),
AY) comprise DNA glycosylase and an AP cleaving agent comprising an AP cleaving enzyme, an amine, heat, basic conditions and acidic conditions (claims 10 and 11),
AZ) comprise DNA glycosylase and an AP cleaving agent comprising an amine and heat (claims 10 and 11),
BA) comprise DNA glycosylase and an AP cleaving agent comprising an amine and basic conditions (claims 10 and 11),
BB) comprise DNA glycosylase and an AP cleaving agent comprising an amine and acidic conditions (claims 10 and 11),
BC) comprise DNA glycosylase and an AP cleaving agent comprising an amine, heat and basic conditions (claims 10 and 11),
BD) comprise DNA glycosylase and an AP cleaving agent comprising an amine, heat and acidic conditions (claims 10 and 11),
BE) comprise DNA glycosylase and an AP cleaving agent comprising an amine, heat, basic conditions and acidic conditions (claims 10 and 11),
BF) comprise DNA glycosylase and an AP cleaving agent comprising heat and basic conditions (claims 10 and 11),
BG) comprise DNA glycosylase and an AP cleaving agent comprising heat and acidic conditions (claims 10 and 11),
BH) comprise DNA glycosylase and an AP cleaving agent comprising heat, basic conditions and acidic conditions (claims 10 and 11),
BI) comprise DNA glycosylase and an AP cleaving agent comprising basic conditions and acidic conditions (claims 10 and 11),
BJ) comprise APE1 (claim 13),
BK) comprise Endo III (claim 13),
BL) comprise Endo IV (claim 13),
BM) comprise Endo V (claim 13),
BN) comprise Endo VIII (claim 13),
BO) comprise Fpg (claim 13),
BP) comprise OGG1 (claim 13),
BQ) comprise NEIL1 (claim 13),
BR) comprise T7 Endo I (claim 13),
BS) comprise T4 PDG (claim 13),
BT) comprise UDG (claim 13),
BU) comprise SMUG1 (claim 13),
BV) comprise AAG (claim 13),
BW) comprise APE1 and Endo III (claim 13),
BX) comprise APE1 and Endo IV (claim 13),
BY) comprise APE1 and Endo V (claim 13),
BZ) comprise APE1 and Endo VIII (claim 13),
CA) comprise APE1 and Fpg (claim 13),
CB) comprise APE1 and OGG1 (claim 13),
CC) comprise APE1 and NEIL1 (claim 13),
CD) comprise APE1 and T7 Endo I (claim 13),
CE) comprise APE1 and T4 PDG (claim 13),
CF) comprise APE1 and UDG (claim 13),
CG) comprise APE1 and SMUG1 (claim 13),
CH) comprise APE1 and AAG (claim 13),
CI) comprise APE1, Endo III and Endo IV (claim 13),
CJ) comprise APE1, Endo III and Endo V (claim 13),
CK) comprise APE1, Endo III and Endo VIII (claim 13),
CL) comprise APE1, Endo III and Fpg (claim 13),
CM) comprise APE1, Endo III and OGG1 (claim 13),
CN) comprise APE1, Endo III and NEIL1 (claim 13),
CO) comprise APE1, Endo III and T7 Endo I (claim 13),
CP) comprise APE1, Endo III and T4 PDG (claim 13),
CQ) comprise APE1, Endo III and UDG (claim 13),
CR) comprise APE1, Endo III and SMUG1 (claim 13),
CS) comprise APE1, Endo III and AAG (claim 13),
CT) comprise APE1, Endo III, Endo IV and Endo V (claim 13),
CU) comprise APE1, Endo III, Endo IV and Endo VIII (claim 13),
CV) comprise APE1, Endo III, Endo IV and Fpg (claim 13),
CW) comprise APE1, Endo III, Endo IV and OGG1 (claim 13),
CX) comprise APE1, Endo III, Endo IV and NEIL1 (claim 13),
CY) comprise APE1, Endo III, Endo IV and T7 Endo I (claim 13),
CZ) comprise APE1, Endo III, Endo IV and T4 PDG (claim 13),
DA) comprise APE1, Endo III, Endo IV and UDG (claim 13),
DB) comprise APE1, Endo III, Endo IV and AAG (claim 13),
DC) comprise APE1, Endo III, Endo IV, Endo V and Endo VIII (claim 13),
DD) comprise APE1, Endo III, Endo IV, Endo V and Fpg (claim 13),
DE) comprise APE1, Endo III, Endo IV, Endo V and OGG1 (claim 13),
DF) comprise APE1, Endo III, Endo IV, Endo V and NEIL1 (claim 13),
DG) comprise APE1, Endo III, Endo IV, Endo V and T7 Endo I (claim 13),
DH) comprise APE1, Endo III, Endo IV, Endo V and T4 PDG (claim 13),
DI) comprise APE1, Endo III, Endo IV, Endo V and UDG (claim 13),
DJ) comprise APE1, Endo III, Endo IV, Endo V and SMUG1 (claim 13),
DJ) comprise APE1, Endo III, Endo IV, Endo V and AAG (claim 13),
DK) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII and Fpg (claim 13),
DL) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII and OGG1 (claim 13),
DM) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII and NEIL1 (claim 13),
DN) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII and T7 Endo I (claim 13),
DO) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII and T4 PDG (claim 13),
DP) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII and UDG (claim 13),
DQ) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII and SMUG1 (claim 13),
DR) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII and AAG (claim 13),
DS) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg and OGG1 (claim 13),
DT) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg and NEIL1 (claim 13),
DU) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg and T7 Endo I (claim 13),
DV) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg and T4 PDG (claim 13),
DW) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg and UDG (claim 13),
DX) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg and SMUG1 (claim 13),
DY) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg and AAG (claim 13),
DZ) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and NEIL1 (claim 13),
EA) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and T7 Endo I (claim 13),
EB) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and T4 PDG (claim 13),
EC) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and UDG (claim 13),
ED) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and SMUG1 (claim 13),
EE) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and AAG (claim 13),
EF) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and T7 Endo I (claim 13),
EG) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and T4 PDG (claim 13),
EH) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and UDG (claim 13),
EI) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and SMUG1 (claim 13),
EJ) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and AAG (claim 13),
EK) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and T4 PDG (claim 13),
EL) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and UDG (claim 13),
EM) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and SMUG1 (claim 13),
EN) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and AAG (claim 13),
EO) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and UDG (claim 13),
EP) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and SMUG1 (claim 13),
EQ) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and AAG (claim 13),
ER) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and SMUG1 (claim 13),
ES) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and AAG (claim 13),
ET) comprise APE1, Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG, SMUG1 and AAG (claim 13),
EU) comprise Endo III and Endo IV (claim 13),
EV) comprise Endo III and Endo V (claim 13),
EW) comprise Endo III and Endo VIII (claim 13),
EX) comprise Endo III and Fpg (claim 13),
EY) comprise Endo III and OGG1 (claim 13),
EZ) comprise Endo III and NEIL1 (claim 13),
FA) comprise Endo III and T7 Endo I (claim 13),
FB) comprise Endo III and T4 PDG (claim 13),
FC) comprise Endo III and UDG (claim 13),
FD) comprise Endo III and SMUG1 (claim 13),
FE) comprise Endo III and AAG (claim 13),
FF) comprise Endo III, Endo IV and Endo V (claim 13),
FG) comprise Endo III, Endo IV and Endo VIII (claim 13),
FH) comprise Endo III, Endo IV and Fpg (claim 13),
FI) comprise Endo III, Endo IV and OGG1 (claim 13),
FJ) comprise Endo III, Endo IV and NEIL1 (claim 13),
FK) comprise Endo III, Endo IV and T7 Endo I (claim 13),
FL) comprise Endo III, Endo IV and T4 PDG (claim 13),
FM) comprise Endo III, Endo IV and UDG (claim 13),
FN) comprise Endo III, Endo IV and AAG (claim 13),
FO) comprise Endo III, Endo IV, Endo V and Endo VIII (claim 13),
FP) comprise Endo III, Endo IV, Endo V and Fpg (claim 13),
FQ) comprise Endo III, Endo IV, Endo V and OGG1 (claim 13),
FR) comprise Endo III, Endo IV, Endo V and NEIL1 (claim 13),
FS) comprise Endo III, Endo IV, Endo V and T7 Endo I (claim 13),
FT) comprise Endo III, Endo IV, Endo V and T4 PDG (claim 13),
FU) comprise Endo III, Endo IV, Endo V and UDG (claim 13),
FW) comprise Endo III, Endo IV, Endo V and SMUG1 (claim 13),
FX) comprise Endo III, Endo IV, Endo V and AAG (claim 13),
FY) comprise Endo III, Endo IV, Endo V, Endo VIII and Fpg (claim 13),
FZ) comprise Endo III, Endo IV, Endo V, Endo VIII and OGG1 (claim 13),
GA) comprise Endo III, Endo IV, Endo V, Endo VIII and NEIL1 (claim 13),
GB) comprise Endo III, Endo IV, Endo V, Endo VIII and T7 Endo I (claim 13),
GC) comprise Endo III, Endo IV, Endo V, Endo VIII and T4 PDG (claim 13),
GD) comprise Endo III, Endo IV, Endo V, Endo VIII and UDG (claim 13),
GE) comprise Endo III, Endo IV, Endo V, Endo VIII and SMUG1 (claim 13),
GF) comprise Endo III, Endo IV, Endo V, Endo VIII and AAG (claim 13),
GG) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg and OGG1 (claim 13),
GH) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg and NEIL1 (claim 13),
GI) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg and T7 Endo I (claim 13),
GJ) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg and T4 PDG (claim 13),
GK) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg and UDG (claim 13),
GL) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg and SMUG1 (claim 13),
GM) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg and AAG (claim 13),
GN) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and NEIL1 (claim 13),
GO) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and T7 Endo I (claim 13),
GP) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and T4 PDG (claim 13),
GQ) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and UDG (claim 13),
GR) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and SMUG1 (claim 13),
GS) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1 and AAG (claim 13),
GT) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and T7 Endo I (claim 13),
GU) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and T4 PDG (claim 13),
GV) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and UDG (claim 13),
GW) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and SMUG1 (claim 13),
GX) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and AAG (claim 13),
GY) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and T4 PDG (claim 13),
GZ) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and UDG (claim 13),
HA) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and SMUG1 (claim 13),
HB) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and AAG (claim 13),
HC) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and UDG (claim 13),
HD) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and SMUG1 (claim 13),
HE) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and AAG (claim 13),
HF) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and SMUG1 (claim 13),
HG) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and AAG (claim 13),
HH) comprise Endo III, Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG, SMUG1 and AAG (claim 13),
HI) comprise Endo IV and Endo V (claim 13),
HJ) comprise Endo IV and Endo VIII (claim 13),
HK) comprise Endo IV and Fpg (claim 13),
HL) comprise Endo IV and OGG1 (claim 13),
HM) comprise Endo IV and NEIL1 (claim 13),
HN) comprise Endo IV and T7 Endo I (claim 13),
HO) comprise Endo IV and T4 PDG (claim 13),
HP) comprise Endo IV and UDG (claim 13),
HQ) comprise Endo IV and AAG (claim 13),
HR) comprise Endo IV, Endo V and Endo VIII (claim 13),
HS) comprise Endo IV, Endo V and Fpg (claim 13),
HT) comprise Endo IV, Endo V and OGG1 (claim 13),
HU) comprise Endo IV, Endo V and NEIL1 (claim 13),
HV) comprise Endo IV, Endo V and T7 Endo I (claim 13),
HW) comprise Endo IV, Endo V and T4 PDG (claim 13),
HX) comprise Endo IV, Endo V and UDG (claim 13),
HY) comprise Endo IV, Endo V and SMUG1 (claim 13),
HZ) comprise Endo IV, Endo V and AAG (claim 13),
IA) comprise Endo IV, Endo V, Endo VIII and Fpg (claim 13),
IB) comprise Endo IV, Endo V, Endo VIII and OGG1 (claim 13),
IC) comprise Endo IV, Endo V, Endo VIII and NEIL1 (claim 13),
ID) comprise Endo IV, Endo V, Endo VIII and T7 Endo I (claim 13),
IE) comprise Endo IV, Endo V, Endo VIII and T4 PDG (claim 13),
IF) comprise Endo IV, Endo V, Endo VIII and UDG (claim 13),
IG) comprise Endo IV, Endo V, Endo VIII and SMUG1 (claim 13),
IH) comprise Endo IV, Endo V, Endo VIII and AAG (claim 13),
II) comprise Endo IV, Endo V, Endo VIII, Fpg and OGG1 (claim 13),
IJ) comprise Endo IV, Endo V, Endo VIII, Fpg and NEIL1 (claim 13),
IK) comprise Endo IV, Endo V, Endo VIII, Fpg and T7 Endo I (claim 13),
IL) comprise Endo IV, Endo V, Endo VIII, Fpg and T4 PDG (claim 13),
IM) comprise Endo IV, Endo V, Endo VIII, Fpg and UDG (claim 13),
IN) comprise Endo IV, Endo V, Endo VIII, Fpg and SMUG1 (claim 13),
IO) comprise Endo IV, Endo V, Endo VIII, Fpg and AAG (claim 13),
IP) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1 and NEIL1 (claim 13),
IQ) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1 and T7 Endo I (claim 13),
IR) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1 and T4 PDG (claim 13),
IS) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1 and UDG (claim 13),
IT) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1 and SMUG1 (claim 13),
IU) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1 and AAG (claim 13),
IV) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and T7 Endo I (claim 13),
IW) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and T4 PDG (claim 13),
IX) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and UDG (claim 13),
IY) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and SMUG1 (claim 13),
IZ) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1 and AAG (claim 13),
JA) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and T4 PDG (claim 13),
JB) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and UDG (claim 13),
JC) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and SMUG1 (claim 13),
JD) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and AAG (claim 13),
JE) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and UDG (claim 13),
JF) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and SMUG1 (claim 13),
JG) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and AAG (claim 13),
JH) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and SMUG1 (claim 13),
JI) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and AAG (claim 13),
JJ) comprise Endo IV, Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG, SMUG1 and AAG (claim 13),
JK) comprise Endo V and Endo VIII (claim 13),
JL) comprise Endo V and Fpg (claim 13),
JM) comprise Endo V and OGG1 (claim 13),
JN) comprise Endo V and NEIL1 (claim 13),
JO) comprise Endo V and T7 Endo I (claim 13),
JP) comprise Endo V and T4 PDG (claim 13),
JQ) comprise Endo V and UDG (claim 13),
JR) comprise Endo V and SMUG1 (claim 13),
JS) comprise Endo V and AAG (claim 13),
JT) comprise Endo V, Endo VIII and Fpg (claim 13),
JU) comprise Endo V, Endo VIII and OGG1 (claim 13),
JV) comprise Endo V, Endo VIII and NEIL1 (claim 13),
JW) comprise Endo V, Endo VIII and T7 Endo I (claim 13),
JX) comprise Endo V, Endo VIII and T4 PDG (claim 13),
JY) comprise Endo V, Endo VIII and UDG (claim 13),
JZ) comprise Endo V, Endo VIII and SMUG1 (claim 13),
KA) comprise Endo V, Endo VIII and AAG (claim 13),
KB) comprise Endo V, Endo VIII, Fpg and OGG1 (claim 13),
KC) comprise Endo V, Endo VIII, Fpg and NEIL1 (claim 13),
KD) comprise Endo V, Endo VIII, Fpg and T7 Endo I (claim 13),
KE) comprise Endo V, Endo VIII, Fpg and T4 PDG (claim 13),
KF) comprise Endo V, Endo VIII, Fpg and UDG (claim 13),
KG) comprise Endo V, Endo VIII, Fpg and SMUG1 (claim 13),
KH) comprise Endo V, Endo VIII, Fpg and AAG (claim 13),
KI) comprise Endo V, Endo VIII, Fpg, OGG1 and NEIL1 (claim 13),
KJ) comprise Endo V, Endo VIII, Fpg, OGG1 and T7 Endo I (claim 13),
KK) comprise Endo V, Endo VIII, Fpg, OGG1 and T4 PDG (claim 13),
KL) comprise Endo V, Endo VIII, Fpg, OGG1 and UDG (claim 13),
KM) comprise Endo V, Endo VIII, Fpg, OGG1 and SMUG1 (claim 13),
KN) comprise Endo V, Endo VIII, Fpg, OGG1 and AAG (claim 13),
KO) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1 and T7 Endo I (claim 13),
KP) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1 and T4 PDG (claim 13),
KQ) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1 and UDG (claim 13),
KR) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1 and SMUG1 (claim 13),
KS) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1 and AAG (claim 13),
KT) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and T4 PDG (claim 13),
KU) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and UDG (claim 13),
KV) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and SMUG1 (claim 13),
KW) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and AAG (claim 13),
KX) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and UDG (claim 13),
KY) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and SMUG1 (claim 13),
KZ) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and AAG (claim 13),
LA) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and SMUG1 (claim 13),
LB) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and AAG (claim 13),
LC) comprise Endo V, Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG, SMUG1 and AAG (claim 13),
LD) comprise Endo VIII and Fpg (claim 13),
LE) comprise Endo VIII and OGG1 (claim 13),
LF) comprise Endo VIII and NEIL1 (claim 13),
LG) comprise Endo VIII and T7 Endo I (claim 13),
LH) comprise Endo VIII and T4 PDG (claim 13),
LI) comprise Endo VIII and UDG (claim 13),
LJ) comprise Endo VIII and SMUG1 (claim 13),
LK) comprise Endo VIII and AAG (claim 13),
LL) comprise Endo VIII, Fpg and OGG1 (claim 13),
LM) comprise Endo VIII, Fpg and NEIL1 (claim 13),
LN) comprise Endo VIII, Fpg and T7 Endo I (claim 13),
LO) comprise Endo VIII, Fpg and T4 PDG (claim 13),
LP) comprise Endo VIII, Fpg and UDG (claim 13),
LQ) comprise Endo VIII, Fpg and SMUG1 (claim 13),
LR) comprise Endo VIII, Fpg and AAG (claim 13),
LS) comprise Endo VIII, Fpg, OGG1 and NEIL1 (claim 13),
LT) comprise Endo VIII, Fpg, OGG1 and T7 Endo I (claim 13),
LU) comprise Endo VIII, Fpg, OGG1 and T4 PDG (claim 13),
LV) comprise Endo VIII, Fpg, OGG1 and UDG (claim 13),
LW) comprise Endo VIII, Fpg, OGG1 and SMUG1 (claim 13),
LX) comprise Endo VIII, Fpg, OGG1 and AAG (claim 13),
LY) comprise Endo VIII, Fpg, OGG1, NEIL1 and T7 Endo I (claim 13),
LZ) comprise Endo VIII, Fpg, OGG1, NEIL1 and T4 PDG (claim 13),
MA) comprise Endo VIII, Fpg, OGG1, NEIL1 and UDG (claim 13),
MB) comprise Endo VIII, Fpg, OGG1, NEIL1 and SMUG1 (claim 13),
MC) comprise Endo VIII, Fpg, OGG1, NEIL1 and AAG (claim 13),
MD) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and T4 PDG (claim 13),
ME) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and UDG (claim 13),
MF) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and SMUG1 (claim 13),
MG) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I and AAG (claim 13),
MH) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and UDG (claim 13),
MI) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and SMUG1 (claim 13),
MJ) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and AAG (claim 13),
MK) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and SMUG1 (claim 13),
ML) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and AAG (claim 13),
MM) comprise Endo VIII, Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG, SMUG1 and AAG (claim 13),
MN) comprise Fpg and OGG1 (claim 13),
MO) comprise Fpg and NEIL1 (claim 13),
MP) comprise Fpg and T7 Endo I (claim 13),
MQ) comprise Fpg and T4 PDG (claim 13),
MR) comprise Fpg and UDG (claim 13),
MS) comprise Fpg and SMUG1 (claim 13),
MT) comprise Fpg and AAG (claim 13),
MU) comprise Fpg, OGG1 and NEIL1 (claim 13),
MV) comprise Fpg, OGG1 and T7 Endo I (claim 13),
MW) comprise Fpg, OGG1 and T4 PDG (claim 13),
MX) comprise Fpg, OGG1 and UDG (claim 13),
MY) comprise Fpg, OGG1 and SMUG1 (claim 13),
MZ) comprise Fpg, OGG1 and AAG (claim 13),
NA) comprise Fpg, OGG1, NEIL1 and T7 Endo I (claim 13),
NB) comprise Fpg, OGG1, NEIL1 and T4 PDG (claim 13),
NC) comprise Fpg, OGG1, NEIL1 and UDG (claim 13),
ND) comprise Fpg, OGG1, NEIL1 and SMUG1 (claim 13),
NE) comprise Fpg, OGG1, NEIL1 and AAG (claim 13),
NF) comprise Fpg, OGG1, NEIL1, T7 Endo I and T4 PDG (claim 13),
NG) comprise Fpg, OGG1, NEIL1, T7 Endo I and UDG (claim 13),
NH) comprise Fpg, OGG1, NEIL1, T7 Endo I and SMUG1 (claim 13),
NI) comprise Fpg, OGG1, NEIL1, T7 Endo I and AAG (claim 13),
NJ) comprise Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and UDG (claim 13),
NK) comprise Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and SMUG1 (claim 13),
NL) comprise Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG and AAG (claim 13),
NM) comprise Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and SMUG1 (claim 13),
NN) comprise Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and AAG (claim 13),
NO) comprise Fpg, OGG1, NEIL1, T7 Endo I, T4 PDG, UDG, SMUG1 and AAG (claim 13),
NP) comprise OGG1 and NEIL1 (claim 13),
NQ) comprise OGG1 and T7 Endo I (claim 13),
NR) comprise OGG1 and T4 PDG (claim 13),
NS) comprise OGG1 and UDG (claim 13),
NT) comprise OGG1 and SMUG1 (claim 13),
NU) comprise OGG1 and AAG (claim 13),
NV) comprise OGG1, NEIL1 and T7 Endo I (claim 13),
NW) comprise OGG1, NEIL1 and T4 PDG (claim 13),
NX) comprise OGG1, NEIL1 and UDG (claim 13),
NY) comprise OGG1, NEIL1 and SMUG1 (claim 13),
NZ) comprise OGG1, NEIL1 and AAG (claim 13),
OA) comprise OGG1, NEIL1, T7 Endo I and T4 PDG (claim 13),
OB) comprise OGG1, NEIL1, T7 Endo I and UDG (claim 13),
OC) comprise OGG1, NEIL1, T7 Endo I and SMUG1 (claim 13),
OD) comprise OGG1, NEIL1, T7 Endo I and AAG (claim 13),
OE) comprise OGG1, NEIL1, T7 Endo I, T4 PDG and UDG (claim 13),
OF) comprise OGG1, NEIL1, T7 Endo I, T4 PDG and SMUG1 (claim 13),
OG) comprise OGG1, NEIL1, T7 Endo I, T4 PDG and AAG (claim 13),
OH) comprise OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and SMUG1 (claim 13),
OI) comprise OGG1, NEIL1, T7 Endo I, T4 PDG, UDG and AAG (claim 13),
OJ) comprise OGG1, NEIL1, T7 Endo I, T4 PDG, UDG, SMUG1 and AAG (claim 13),
OK) comprise NEIL1 and T7 Endo I (claim 13),
OL) comprise NEIL1 and T4 PDG (claim 13),
OM) comprise NEIL1 and UDG (claim 13),
ON) comprise NEIL1 and SMUG1 (claim 13),
OO) comprise NEIL1 and AAG (claim 13),
OP) comprise NEIL1, T7 Endo I and T4 PDG (claim 13),
OQ) comprise NEIL1, T7 Endo I and UDG (claim 13),
OR) comprise NEIL1, T7 Endo I and SMUG1 (claim 13),
OS) comprise NEIL1, T7 Endo I and AAG (claim 13),
OT) comprise NEIL1, T7 Endo I, T4 PDG and UDG (claim 13),
OU) comprise NEIL1, T7 Endo I, T4 PDG and SMUG1 (claim 13),
OV) comprise NEIL1, T7 Endo I, T4 PDG and AAG (claim 13),
OW) comprise NEIL1, T7 Endo I, T4 PDG, UDG and SMUG1 (claim 13),
OX) comprise NEIL1, T7 Endo I, T4 PDG, UDG and AAG (claim 13),
OY) comprise NEIL1, T7 Endo I, T4 PDG, UDG, SMUG1 and AAG (claim 13),
OZ) comprise T7 Endo I and T4 PDG (claim 13),
PA) comprise T7 Endo I and UDG (claim 13),
PB) comprise T7 Endo I and SMUG1 (claim 13),
PC) comprise T7 Endo I and AAG (claim 13),
PD) comprise T7 Endo I, T4 PDG and UDG (claim 13),
PE) comprise T7 Endo I, T4 PDG and SMUG1 (claim 13),
PF) comprise T7 Endo I, T4 PDG and AAG (claim 13),
PG) comprise T7 Endo I, T4 PDG, UDG and SMUG1 (claim 13),
PH) comprise T7 Endo I, T4 PDG, UDG and AAG (claim 13),
PI) comprise T7 Endo I, T4 PDG, UDG, SMUG1 and AAG (claim 13),
PJ) comprise T4 PDG and UDG (claim 13),
PK) comprise T4 PDG and SMUG1 (claim 13),
PL) comprise T4 PDG and AAG (claim 13),
PM) comprise T4 PDG, UDG and SMUG1 (claim 13),
PN) comprise T4 PDG, UDG and AAG (claim 13),
PO) comprise T4 PDG, UDG, SMUG1 and AAG (claim 13),
PP) comprise UDG and SMUG1 (claim 13),
PQ) comprise UDG and AAG (claim 13),
PR) comprise UDG, SMUG1 and AAG (claim 13),
PS) comprise SMUG1 and AAG (claim 13),
PT) comprise a target-specific cleaver capable of specifically binding to a cleaver recognition sequence and cleaving a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region, wherein the target-specific cleaver comprises a TAL-effector nuclease (TALEN) configured to specifically bind to the cleaver recognition sequence and cleave a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region (claims 14-16),
PU) comprise a target-specific cleaver capable of specifically binding to a cleaver recognition sequence and cleaving a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region, wherein the target-specific cleaver comprises a zinc finger nuclease (ZFN) configured to specifically bind to the cleaver recognition sequence and cleave a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region (claims 14-16),
PV) comprise a target-specific cleaver capable of specifically binding to a cleaver recognition sequence and cleaving a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region, wherein the target-specific cleaver comprises a CRISPR complex comprising a CRISPR enzyme complexed with a guide RNA (gRNA) complementary to the cleaver recognition sequence (claims 14-16),
PW) comprise a target-specific cleaver capable of specifically binding to a cleaver recognition sequence and cleaving a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region, wherein the target-specific cleaver comprises a TAL-effector nuclease (TALEN) configured to specifically bind to the cleaver recognition sequence and cleave a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded and a zinc finger nuclease (ZFN) configured to specifically bind to the cleaver recognition sequence and cleave a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region cleavage region (claims 14-16),
PX) comprise a target-specific cleaver capable of specifically binding to a cleaver recognition sequence and cleaving a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region, wherein the target-specific cleaver comprises a TAL-effector nuclease (TALEN) configured to specifically bind to the cleaver recognition sequence and cleave a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded and a CRISPR complex comprising a CRISPR enzyme complexed with a guide RNA (gRNA) complementary to the cleaver recognition sequence (claims 14-16),
PY) comprise a target-specific cleaver capable of specifically binding to a cleaver recognition sequence and cleaving a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region, wherein the target-specific cleaver comprises a zinc finger nuclease (ZFN) configured to specifically bind to the cleaver recognition sequence and cleave a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region and a CRISPR complex comprising a CRISPR enzyme complexed with a guide RNA (gRNA) complementary to the cleaver recognition sequence (claims 14-16),
PZ) comprise a target-specific cleaver capable of specifically binding to a cleaver recognition sequence and cleaving a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region, wherein the target-specific cleaver comprises a TAL-effector nuclease (TALEN) configured to specifically bind to the cleaver recognition sequence and cleave a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded and a zinc finger nuclease (ZFN) configured to specifically bind to the cleaver recognition sequence and cleave a phosphodiester backbone of a double-stranded cleavage region and/or a single-stranded cleavage region cleavage region and a CRISPR complex comprising a CRISPR enzyme complexed with a guide RNA (gRNA) complementary to the cleaver recognition sequence (claims 14-16),
QA) comprise a double-strand specific cleaving agent, and wherein the double-strand specific cleaving agent is not capable of effectuating cleavage of a phosphodiester backbone of a single-stranded cleavage region (claim 17),
QB) comprise a double-strand specific cleaving agent, and wherein the double-strand specific cleaving agent is not capable of effectuating cleavage of a phosphodiester backbone of a single-stranded cleavage region, wherein the double-strand specific cleaving agent comprises a double-strand specific target-specific cleaver capable of specifically binding to the cleaver recognition sequence and cleaving a phosphodiester backbone of the double-stranded cleavage region (claim 18),
QC) comprise a double-strand specific cleaving agent, and wherein the double-strand specific cleaving agent is not capable of effectuating cleavage of a phosphodiester backbone of a single-stranded cleavage region, wherein the double-strand specific cleaving agent does not specifically bind a cleaver recognition sequence, and wherein the double-strand specific cleaving agent comprises a DNA glycosylase and a double-strand specific AP endonuclease (claim 19),
QD) comprise a double-strand specific cleaving agent, and wherein the double-strand specific cleaving agent is not capable of effectuating cleavage of a phosphodiester backbone of a single-stranded cleavage region, wherein the double-strand specific cleaving agent is capable of effectuating cleavage of a phosphodiester backbone of both strands of the double-stranded cleavage region (claim 20i),
QE) comprise a double-strand specific cleaving agent, and wherein the double-strand specific cleaving agent is not capable of effectuating cleavage of a phosphodiester backbone of a single-stranded cleavage region, wherein the double-strand specific cleaving agent is capable of effectuating cleavage of a phosphodiester backbone of only one strand of the double-stranded cleavage region (claim 20ii).
Species of the method of claim 17 (if specie QA is elected)
QF) the cleavage region comprises a cleaver recognition sequence and one or more non-canonical nucleotides, the method comprising: contacting the extended cellular component-binding reagent specific oligonucleotides with a double-strand specific cleaving agent to generate a plurality of cleaved extended cellular component-binding reagent specific oligonucleotides; separating the plurality of cleaved extended cellular component-binding reagent specific oligonucleotides from the solid support; contacting the barcoded nucleic acid molecules with one or more cleaving agents to generate a plurality of cleaved barcoded nucleic acid molecules; and separating the plurality of cleaved barcoded nucleic acid molecules from the solid support (claim 21),
QG) comprising: contacting the plurality of barcoded nucleic acid molecules and the plurality of extended cellular component-binding reagent specific oligonucleotides with one or more cleaving agents to generate: (i) a plurality of cleaved barcoded nucleic acid molecules not associated with the solid support, and (ii) a plurality of cleaved extended cellular component-binding reagent specific oligonucleotides associated with the solid support; separating the plurality of cleaved barcoded nucleic acid molecules from the solid support; denaturing the cleaved extended cellular component-binding reagent specific oligonucleotides associated with the solid support to generate a plurality of denatured cleaved extended cellular component-binding reagent specific oligonucleotides; and separating the plurality of denatured cleaved extended cellular component-binding reagent specific oligonucleotides the solid support (claim 22),
QH) comprising: contacting the extended cellular component-binding reagent specific oligonucleotides with a double-strand specific cleaving agent to generate a plurality of cleaved extended cellular component-binding reagent specific oligonucleotides associated with the solid support; denaturing the cleaved extended cellular component-binding reagent specific oligonucleotides associated with the solid support to generate a plurality of denatured cleaved extended cellular component-binding reagent specific oligonucleotides; separating the plurality of denatured cleaved extended cellular component-binding reagent specific oligonucleotides the solid support; contacting the barcoded nucleic acid molecules with one or more cleaving agents to generate a plurality of cleaved barcoded nucleic acid molecules; and separating the plurality of cleaved barcoded nucleic acid molecules from the solid support to generate a plurality of separated barcoded nucleic acid molecules (claim 23).
Species of plurality of separated extended cellular component-binding reagent specific oligonucleotides
QI) the plurality of separated extended cellular component-binding reagent specific oligonucleotides comprise a plurality of separated barcoded cellular component-binding reagent specific oligonucleotides (claim 24 and 25),
QJ) the plurality of separated extended cellular component-binding reagent specific oligonucleotides and the plurality of separated barcoded nucleic acid molecules are spatially isolated from each other (claim 26).
 The species are independent or distinct because the claims to the different species recite
the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        August 15, 2022